KELLEY, Judge,
dissenting.
I respectfully dissent. The sole question in the present controversy is the determination of whether the Manor Spur of some thirteen miles of railroad right-of-way track is exempt from taxation by the local taxing authorities.
There is no dispute that Monongahela is a common carrier utility. The question is whether or not this Manor Spur is operated as part of that utility by Monongahela.
I believe the trial court made an error of law in its interpretation and construction of the respective statutes and regulations.
Monongahela was the title owner and operator of the Manor Spur Line. The Manor Spur Line was a railroad right-of-way available for public use. Recorded title, interest and contracts assured Monongahela of carrying out its duties and responsibilities as a public carrier utility.
I find controlling in this case, the legal determination of the instant facts and controlling law that Monongahela had power of eminent domain for acquisition of the spur right-of-way. Hughes v. Consol-Pennsylvania Coal Co., 945 F.2d 594, 611-13 (3d Cir.1991).
It necessarily follows that because Monongahela has the power of eminent domain for the right-of-way, it is a right-of-way excluded from the local real estate tax.
I would reverse.